DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The rejection of claims 1-12, 14, 18, 20, 23, 24, and 30 and the objection to claims 13 and 15-17 have been withdrawn. 

Allowable Subject Matter
Claims 1-18, 20, and 23-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-18, 20, and 23, 24, and 30, the prior art of record, taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a that the wall defines a window or notch that enables fibers to extend from the first cable inlet to the second chamber and/or to extend from the second cable inlet to the first chamber.



Regarding claims 25-29, the prior art of record, taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the first adapter arrangement has inner ports accessible from the first chamber and outer ports accessible from the exterior of the housing; and that the second adapter arrangement has inner ports accessible from the second chamber and outer ports accessible from the exterior of the housing.
Regarding claim 31, the prior art of record, taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the management spool includes cable retention fingers; and wherein a portion of the removable splice tray seats on the cable retention fingers and another portion of the removable splice tray seats on the separator.
Regarding claim 32, the prior art of record, taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the guide fingers extend through holes of the separator to align the separator with the housing.
Regarding claim 33, the prior art of record, taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that a support ring is disposed in the housing, the support ring not being sufficiently high to provide bend radius protection for the optical pigtails.



Regarding claim 34, the prior art of record, taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious an optical adapter arrangement disposed at the housing, the optical adapter arrangement having inner ports accessible from the interior of the housing and outer ports accessible from an exterior of the housing, the optical adapter arrangement including a first group of optical adapters disposed at the first chamber and a second group of optical adapters disposed at the second chamber, the first group of optical adapters defining some of the inner ports and some of the outer ports, the second group of optical adapters defining others of the inner ports and others of the outer ports.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERRY M BLEVINS/Primary Examiner, Art Unit 2883